Citation Nr: 9923252	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran service connection 
for post-traumatic stress disorder and assigned a 30 percent 
disability rating.

In October 1997, the Board issued a decision denying an 
increased rating for the veteran's PTSD.  By order dated 
January 1999, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion, vacating and remanding 
the Board decision.  A copy of the joint motion and a copy of 
the Court order have been included in the veteran's claims 
file.


REMAND

In correspondence, dated in June 1999, the veteran's 
representative indicated that more current treatment records 
are available.  The joint motion for remand indicates that 
the veteran's claims file was not available to the examiner 
at the time the veteran was examined in January 1997.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records, that 
have not already been obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified psychiatrist, if available, to 
determine the current severity of the 
service-connected PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
report a multiaxial diagnosis identifying 
all current psychiatric disorders and 
offer an opinion of the extent to which 
the veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships, as well as 
the reduction in initiative, efficiency, 
flexibility and reliability levels due to 
his service-connected PTSD.  An opinion 
should also be offered of the extent to 
which PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
Scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM IV).  The claims file must be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
should reflect that such a review was 
made.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim under both the 
old and new criteria for rating mental 
disorders in effect prior to and from 
November 7, 1996, and rate the veteran's 
disability by reference to the old 
criteria prior to November 7, 1996, and 
by reference to either criteria after 
November 7, 1996.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); 
Rhodan v. West, 12 Vet. App. 55 (1998).  
In reviewing the claim the RO should 
consider Fenderson v. West, 12 Vet. App. 
119, 126 (1999), which provides that at 
the time of an initial rating, separate 
ratings can be assigned for separate 
periods of time based on facts found, a 
practice known as staged ratings.  Id. at 
125.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










